Exhibit 99.1 1110 Maple Street¨P.O. Box 300¨Elma, New York 14059-0300¨716-655-5990¨FAX 716-655-6012 May 14, 2009SERVOTRONICS, INC. ANNOUNCES 1ST QUARTER RESULTS FOR THE PERIOD ENDED MARCH 31, 2009 Elma, NY – Servotronics, Inc. (NYSE Amex – SVT) reported net income of $125,000 (or $0.06 per share Basic and Diluted) on revenues of $7,538,000 for the three month period ended March 31, 2009 as compared to net income of $853,000 (or $0.44 per share Basic, $0.40 per share Diluted) on revenues of $8,985,000 for the comparable three month period ended March 31, 2008. The Company primarily attributes the decrease in net income to stretch-outs of customers’ orders, decreased revenue, as well as recession related reductions in customer procurements and lower aggregate margins on the mix of products shipped by the Company.
